Citation Nr: 0116482	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968 and from April 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
PTSD and assigned a 50 percent disability rating.


FINDING OF FACT

The veteran failed to submit a timely Substantive Appeal from 
the RO's August 1998 decision which granted service 
connection for PTSD and assigned a 50 percent disability 
rating.


CONCLUSION OF LAW

As the veteran failed to submit a timely Substantive Appeal 
as to the RO's August 1998 decision which granted service 
connection for PTSD and assigned a 50 percent disability 
rating, the Board currently has no jurisdiction over the 
matter and the appeal must be dismissed.  38 U.S.C.A. §§ 
7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information. If the Statement of the 
Case addressed several issues, the Substantive Appeal must 
either indicate that that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed. Proper completion and filing of a Substantive 
Appeal are the last actions an appellant needs to take to 
perfect an appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.202. The Board of Veterans' Appeals may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination appealed.  38 U.S.C.A. § 7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record. 38 C.F.R. § 3.1(q) (2000).

Filing additional evidence after receiving notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination. 
38 C.F.R. § 20.304.

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was. 38 
C.F.R. § 3.109(b) (2000).

The United States Court of Appeals for Veterans Claims has 
held that the formality of perfecting an appeal to the Board 
is part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal. When an appellant fails to 
file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
The Board shall not entertain an application for review on 
appeal unless it is in conformity with the provisions set 
forth above. 38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

In this case, the veteran was notified of the rating decision 
in which the RO granted service connection for PTSD and 
assigned a 50 percent disability rating on September 7, 1998.  
On October 13, 1998, the veteran's timely NOD was received by 
the RO, and, on July 19, 1999, the RO issued a SOC, along 
with a letter explaining his appellate rights and 
responsibilities.  However, the veteran did not file a 
correspondence containing the necessary information for a 
Substantive Appeal with regard to the claim for an evaluation 
in excess of 50 percent for PTSD until October 8, 1999, when 
it was received by the RO.  

In May 2001, the Board informed the veteran of the pertinent 
law and regulations regarding the submission of a timely 
substantive appeal.  The veteran was informed that he and his 
representative had 60 days to submit additional evidence and 
argument regarding the issue of whether timely Substantive 
Appeals was received.  A copy of the letter was sent to the 
veteran's representative.  See 38 C.F.R. § 20.203.  The 
veteran responded on May 31, 2001, by stating that the had no 
further argument to present on appeal and that he did not 
want a hearing.

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2000).  Accordingly, the Board is without jurisdiction to 
consider the veteran's claim, and the appeal is dismissed. 


ORDER

As the veteran did not file a timely Substantive Appeal 
regarding the RO's August 1998 award of service connection 
for PTSD and assignment of a 50 percent disability rating, 
this matter is not properly before the Board for appellate 
review and the appeal is accordingly dismissed.



		
	ROBERT E O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

